 In the Matter of THECUDAHY -PACKING COMPANYandLOCAL NO.55,UNITED PACKINGHOUSE WORKERS OF AMERICA OFPACKINGHOUSEWORKERS ORGANIZING COMMITTEE, AFFILIATED WITH THE C. I.O.Case No. C-1671.-Decided September26, 1940Jurisdiction:meat packing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. William S. Gordon,for the Board.Mr. E. S. StringerandMr. P: C. Reynolds,of St. Paul, Minn.,for the respondent.Miss Mary Metlay,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Local No. 55,United Packinghouse Workers of America of Packinghouse Work-ers Organizing Committee, affiliated with the Congress of IndustrialOrganizations, herein called the Union, the National Labor Rela-tions Board, herein called the Board, by the Regional Director forthe Eighteenth Region (Minneapolis, Minnesota), issued its com-plaint, dated August 13, 1940, against The Cudahy Packing Com-pany, herein called the respondent.The complaint alleged that therespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (1), (3),and (4) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaint,together with notices of hearing thereon, were duly served upon therespondent and the Union.With respect to the unfair labor practices, the complaint allegedin substance, that : (1) the respondent discriminated in regard tothe hire and tenure of employment of 14 of its employees by layingoff,demoting, discharging, and refusing to reinstate said employeesbecause they joined and assisted the Union; (2) the respondent laid27 N. L: R. B., 102.494 THE CUDAHY PACKING COMPANY495off,discharged, and refused to reinstate Raymond Foster ,for thereason that he testified at a prior hearing involving the respondentbefore a Trial Examiner duly designated by the Board; ' and' (3)the respondent by the above acts and by its policy of discriminationagainst its employees who were members of the Union, by - tkreat-ening and intimidating said employees, by keeping them under sur-veillance, and by other acts and conduct, interfered with, restrained,and coerced its employees in the exercise of the rights guaranteedto them under Section 7 of the Act.The respondent filed its answer on August 24, 1940, denying thecommission of the unfair labor practices alleged in the complaint.'Pursuant to notice, , a hearing was 'held in St. Paul, Minnesota, onAugust 26, 27, 28, 29, and 30, 1940, and September 3, 4, 5, 6, 7, 9, 10,11, and 12, 1940, before Edward Grandison Smith, the Trial Exam-iner duly designated by the Board.The respondent and the Boardwere represented by counsel and participated in the hearing.Fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.On September 11, 1940, the Trial Examiner received inevidence a stipulation in settlement of the case entered into by the re-spondent,'-theUnion, and counsel for the Board.This stipulationreads as follows:IIT IS HEREBY STIPULATED AND AGREED by and between TheCudahy Packing Company (hereinafter called the respondent),by its attorneys; and Local No. 55, United Packinghouse Work-ers of America of Packinghouse Workers Organizing Commit-tee, affiliated with C. I. O. (hereinafter called the- Union), byitsrepresentative ; andWilliam S: Gordon, attorney for theNationalLaborRelationsBoard,EighteenthRegion,asfollows :1.Upon amended charges duly filed by' the Union- throughFrank Alsup, its representative and its duly accredited agentfor this purpose, the National Labor Relations Board,,by RobertJ.Wiener, its Regional Director for the Eighteenth Region, act-ing pursuant to authority granted in Section 10 (b) of theNational Labor Relations Act, approved July 5, 1935, and actingpursuant to its Rules and Regulations-Series 2, as amended,Article IV, Section 1, issued its complaint and notice of hearingon the 13th day of August 1940 against The Cudahy PackingCompany, respondent herein.I The respondent in the stipulation subsequently entered and hereinafter referred to, with-drew its answer to the complaint and expressly admitted all the allegations in thecomplaint.- 49.6DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Said complaint alleged that the respondent has engaged in,and was engaging in unfair labor practices affecting commercewithin the meaning of Section 8, subdivisions (1), (3), and (4),and Section 2, subdivisions (6) and (7) of the National LaborRelations Act.3.Said complaint, together with a notice of hearing, a copyof the amended charge upon which said complaint was based,and a copy of the National Labor Relations Board Rules and.Regulations-Series 2, as amended, was duly served upon therespondent and the Union on August 14, 1940; and a hearingupon the allegations set forth in said complaint was scheduledby the notice of, hearing to begin on August 26, 1940, in St.Paul,Minnesota, thus' allowing an intervening period of morethan ten (10) days between, the service oft said complaint,amended charge, notice of hearing, and copy of Rules and Reg-*ulations and the date of hearing.4.On the 23d day of August 1940, respondent, by its super-intendent, G. J. Foster, made answer to said complaint, deny-ing the allegations of unfair labor practices.Said answer wasserved on-the Union and on the attorney for the National Labor.Relations Board, Eighteenth Region, on August 24, 1940.5.The hearing on the allegations set forth in said complaintcommenced in St. Paul, Minnesota, at 10 a. in. on the 26th dayof August 1940, pursuant to the notice of hearing served on theparties as set forth above, before Edward Grandison Smith,TrialExaminer designated by the National Labor RelationsBoard in accordance with its Rules and Regulations.The re-spondent and the Union were accorded the right of being pres-ent, of being represented by counsel, of presenting, examining,and cross-examining witnesses, and of participating in generalin the hearing.The respondent appeared, was represented bycounsel, presented, examined, and cross-examined witnesses, andparticipated in general in said hearing' from 10 a. m: on the 26thday of August,1940 tip to and including the time of the filingof this stipulation as part of the record in the above-captionedcase.6. (a) The respondent, The Cudahy Packing Company, is, andhas been since October 7, 1915, a Maine corporation having itsprincipal executive offices at Chicago, Illinois.(b)The respondent is chiefly engaged in the purchase andslaughter of livestock and the processing and marketing of theproducts therefrom. In addition, the respondent is engaged inthe following lines of business : refining -vegetable oils and theproduction and sale of shortening and cooking and salad, oils; THE CUDAHY PACKING COMPANY497manufacturing and marketing of soaps and cleansing powders;pulling, scouring and combing wool and the marketing of wooland tanned sheep skins; purchasing, packing and selling eggs,poultry and cheese; purchasing cream and butter, and man-ufacturing and selling butter, margarine and ice cream; miningrock salt, operating brine wells, and producing, refining, pack-ing and selling all kinds of salt; and owning,maintaining, andoperatingrefrigerator and tank carsfor the transportation ofits products.The salt mining operations and the wool pullingbusiness of the respondent are performed by its subsidiary com-panies, the American Salt Company and the Olneyville WoolCombing Company.(c)The respondent transacts business throughout the UnitedStates and in many foreign countries.(d) The respondent owns all, or substantially all, of the stockof the following subsidiaries : The Cudahy Packing Co. ofAlabama; The Cudahy Packing Co. of Louisiana, Ltd.; BarryMachinery Co.; The Dow Cheese Co.; Bissell Leather Co.;OlneyvilleWool Combing Co.; Willows Cattle Co. (now dis-solved) ; The Cudahy Packing Co., Ltd. (foreign) ; Cudahy &Company, Ltd. (foreign) ; and American Salt Company.(e)The respondent's slaughtering and meat packing plantsare located in Omaha, Nebraska;Kansas City,Kansas; SiouxCity, Iowa; Los Angeles, California ; Wichita, Kansas; North. SaltLake, Utah; Jersey City, New Jersey; Newport, Minnesota (thisplant is located just outside of St. Paul and is often referred toas the St. Paul plant) ;San Diego,California;Denver, Colo-rado ; Detroit,Michigan ; and Albany, Georgia. It owns andoperates a soap and Old Dutch Cleanser factory and shops forthe construction and repair of refrigerator cars in East Chicago,Indiana; a plant for the refining of vegetable oils near Memphis,Tennessee;an Old Dutch Cleanser and soap factory in Toronto,Ontario, Canada; a wool scouring, combing and storage plantin Providence,Rhode Island; and a salt mine and refinery inLyons, Kansas.The respondent also owns and operates prod-uce collecting and processing plants in many States and operateseighty branch houses located in the principal cities of the UnitedStates.In addition,it owns and operates 1,496 refrigerator' carsand 44 tank cars. The respondent's securities are registered,some on theNew York StockExchange and some on the ChicagoStock Exchange.(f)At the close of its fiscal year ending October 31, 1936, therespondent had total assets of more than$82,000,000.Duringsuch year,itssales,including the sales of its subsidiaries,323428-42-vol 27-33 498DECISIONSOF NATIONALLABOR RELATIONS BOARDamounted to $201,605,000.The company's annual pay roll dur-ing said year amounted,to $7,873,727.(g)As of April 24, 1939, the respondent's assets were about$82,000,000.During its fiscal year ending October 31, 1938, thesales of the respondent, including its subsidiaries, amounted toabout $200,000,000.During the said fiscal year, the pay rollamounted to about $7,600,000.(h)The gross annual sales of the respondent, including itssubsidiary companies, are still approximately $200,000,000, ofwhich $25,000,000 or $30,000,000 are attributable to its plant atNewport, Minnesota.The total annual pay roll of the respond-ent is still approximately $7,600,000, of which $600,000 or$700,000 is attributable to the Newport, Minnesota, plant.Thetotal assets of $82,000,000-have recently been reduced about 40per cent by a reorganization.(i)The only plant of the respondent involved in the above-captioned proceeding is the one located at Newport, Minnesota(hereinafter called the Newport plant). Approximately 650 pro-duction workers are employed in the Newport,plant.(j)A substantial proportion of the livestock slaughtered -attheNewport plant has, originated, and does originate, outsidethe State of Minnesota and has been, and is, shipped from Statesother than the State of Minnesota by rail and truck to the New-port plant in the State of Minnesota.Approximately 75 per centof the products of the Newport plant have been, and are, shippedby the respondent by rail and truck from the Newport plant inthe State of Minnesota to points without the State of Minnesota.(k),The Newport plant is operated as a part of the generalaccounting system of the respondent, rather than as a separateentity; and its operations are governed by the Chicago office.The labor policies of the plant are determined in,Chicago.(1), The Newport plant is registered for inspection with theUnited States Department of Agriculture.ApproximatelyeighteenFederal inspectors ' are present at the plant duringmanufacturing operations.7.The respondent is engaged in interstate commerce withinthe meaning of the National Labor Relations Act and in a busi-ness affecting interstate commerce within the meaning of the saidAct and is subject to the jurisdiction of the National Labor Rela-tions Board.8.The Union, Local No. 55, United Packinghouse Workers ofaffiliated with. C. I. 0., is a labor organization within the meaningof Section 2, subdivision (5) of the National Labor Relations Act. 'TITCUDAHY PACKING COMPANY4999.The respondent hereby withdraws its answer to the com-plaint in the above-captioned proceeding and hereby expresslyadmits each and every allegation of said complaint,providingthis stipulation is approved by the National Labor RelationsBoard.10.The respondent waives the right to further hearing on theallegations of the complaint, after the filing of this stipulation aspart of the record in the above-captioned proceeding,to the takingof further testimony and the submission of further evidence, to themaking of findings of fact and conclusions of lawby theNationalLabor Relations Board, and to any other or further proceedings,preliminary to the issuance of an order herein, under the National-Labor Relations Act and the Rules and Regulations of the Na-tional Labor Relations Board.IIIT IS FURTHER STIPULATED AND AGREED by and between the re-spective parties heretothat the NationalLaborRelations Boardmay on this stipulation,without further notice or proceedingsherein enter an order in the above-captioned case to the followingeffect :Respondent,The CudahyPacking Company, shall1.Cease and desist :(a)From in any manner interfering with, restraining orcoercing its employees in the exercise of their rights to self-organization,to form, join or assist labor organizations,to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection as guaranteed in Section7 of theNationalLabor Relations Act ;(b)From discouragingmembership in Local No. 55, UnitedPackinghouseWorkers of America of Packinghouse WorkersOrganizing Committee,affiliated with C. I. 0., or in any otherlabor organization of its employees,by discharging,demoting,transferring,laying off,or refusing to reinstate any of its em-ployees for joining or assisting Local No. 55,United Packing-house Workers ofAmerica ofPackinghouse Workers OrganizingCommittee,affiliated with C. I. 0., or any other labor organiza-tion of its employees,or for'engaging in other concerted activitiesfor the purposes of collective bargaining or other mutual aid andprotection ;(c)From in any other manner discriminating'against any ofits, employees in regard to hire and tenureof employment orterms or conditions of employment for joining or assisting Local 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDNo. 55, United Packinghouse Workers of America of Packing-houseWorkers Organizing Committee, affiliated with C. I. 0.,or any other labor organization of its employees, or for engagingin other concerted activities for the purposes of collective bar-gaining or other mutual aid and protection;(d)From in any manner instructing, encouraging, or per-mitting any of its officers, agents, or supervisors to discriminatein any way against its employees or any of them by dischargingthem, seeking opportunities to discharge them, demoting them,transferring them, changing their jobs, laying them off, or re-fusing to reinstate them for joining or assisting Local No. 55,United PackinghouseWorkers of America of PackinghouseWorkers Organizing Committee, affiliated with C. I. 0., or anyother labor organization of its employees, or for engaging inother concerted activities for the purposes of collective bar-gaining or other mutual aid and protection;(e)From discharging, laying off, or refusing to reinstate, orotherwise discriminating against any of its employees becausehe has filed charges or given testimony under the NationalLabor Relations Act;(f)From engaging in any manner of espionage or sur-veillance of its employees or instructing, encouraging, or per-mitting any of its officers, agents, or supervisors to advise,threaten, or warn its employees not to become or remain membersof Local No. 55, United Packinghouse Workers of America ofPackinghouseWorkers Organizing Committee, affiliated withC. I. 0., or any other labor organization of its employees.2.Take the following affirmative action to effectuate thepolicies.of the National Labor Relations Act:(a)Offer to Francis Byrns, John Cline, Ernest Feifarek,Raymond Foster, Norbert Haas, John Hajek, Godfrey Halver-son, Charles Jasicki, Joe Jasicki, Alfred Nelson, A. E. Smith,Gordon Swanson, and John Weitzel immediate and full rein-statement to their former or substantially equivalent positionswithout prejudice to seniority rights or other rights andprivileges previously enjoyed by them;(b)Make whole the individuals named below for any loss ofpay they may have suffered by reason of the respondent's dis-criminatory acts, by payment to each of them, respectively, thesum of money set forth opposite his name:C. E. Bennett_________________________$90. 00Francis ' Byrns__________________________317.00John Cline_____________________________845.00Ernest Feifarek-------------------------957.00 'PH D CUDAHY PACKING COMPANYRaymond Foster------------------------ 1000. 00501NorbertHaas--------------------------95.00John Hajek----------------------------2157.00Godfrey Halverson----------------------777.00Charles Jasicki--------------------------309.00Joe Jasicki-----------------------------909.00Alfred Nelson--------------------------1642.00A. E. Smith----------------------------500.00Gordon Swanson------------------------774.00JohnWeitzel---------------------------1247.00(c)Post immediately in at least twenty-five (25) conspicuousplaces throughout its Newport, Minnesota, plant and maintainfor a period of at least sixty (60) consecutive days from thedate of posting notices to its employees in the form set forthin Appendix A attached hereto and hereby expressly made partof this order;(d)Notify the Regional Director for the Eighteenth Regioninwriting within ten (10) days from the date of this orderwhat steps the respondent has taken to comply herewith; andfurther notify the Regional Director for the Eighteenth Regionin writing, when the respondent has completed the affirmativeaction provided for herein, what further steps the respondenthas taken to comply herewith.APPENDIX ANOTICE TO EMPLOYEESorTHE CUDAHY PACKING COMPANYThe Cudahy Packing Company has consented to an. orderof the National Labor Relations Board that it will cease anddesist from interfering with its employees in their right toorganize; that it will cease and desist from discouraging mem-bership in Local No. 55, Packinghouse Workers of America(C. I. 0.), or any other labor organization, by discriminatingin any way against any of its employees for -joining anyunion, or' for engaging in union activities, or for giving testi-mony under the National Labor Relations Act; and that itwill cease and desist from instructing or permitting its super-visory staff to discriminate against union members or inter-fere with the employees in their choice of a union.The com-pany has also consented that the National Labor RelationsBoard order it to reinstate with full back pay the followingpersons : C. E. Bennett, Francis Byrns, John Cline, Ernest 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDFeifarek, Raymond Foster, NorbertHaas,John Hajek, God-freyHalverson, Charles Jasicki, Joe Jasicki, Alfred Nelson,A. E. Smith, Gordon Swanson, and John Weitzel.These per-sons have been reinstated on their old jobs with their fullseniority rights, and their back pay has been paid to them.The Cudahy Packing Company wants it definitely under-stood that in the future the company, its officers, and super-visory staff will in no way interfere with its employees' rightto organize.No one will be discharged, demoted, transferred,put on less desirable jobs, or laid off because he joins LocalNo. 55 or any other labor organization.Members of Local No.55 will be treated exactly the same' as any other employees.Union membership and union activity will in no way affectthe jobs or rights of Cudahy employees.If the company, its officers, or supervisors have in the pastmade any statements or taken any action to indicate that itsemployees were not free to join Local No. 55 or any otherlabor organization, these statements and actions are nowrepudiated.The company has given strict instructions to its supervisorystaffto comply with the above, and any departure from theseinstructions will be severely dealt with.GROVER J.FOSTER,Superintendent.IIIThe respondent expressly consents and agrees to the entry inthe appropriate United States Circuit Court of Appeals, uponapplication of the National Labor Relations Board, of a decreeenforcing in its entirety the order of the National Labor Rela-tions Board entered pursuant to this stipulation; and respondenthereby expressly waives any right to contest the entry of saiddecree or to receive further notice of the application for orentry of said decree, provided that a copy of said decree shall.be served upon the respondent after its entry.IV1.The issuance by the National Labor Relations Board orthe appropriate United States Circuit Court of Appeals of anorder pursuant to this stipulation shall constitute a full andcomplete determination of the above-captioned proceeding.2.All stipulations and agreements herein made and the termsand provisions thereof are made subject to the approval of theNational Labor Relations Board.. It is further agreed that if THE C'UDAHY PACKING COMPANY503this stipulation is not so approved, nothing in this stipulationshall be construed to be an admission on the part of the re-spondent that it has in any way whatsoever violated the NationalLabor Relations Act.3.No verbal, off the record agreement of any kind has beenmade which alters,detracts from, or adds to this stipulation.On September 13, 1940, the Board issued its order approving theabove stipulation, making it a part of the record, and transferringthe proceeding to the Board for the purpose of entry of the decisionand orderby theBoard pursuant to the provisions of the stipulation.Upon the basis of the above stipulation and the entire record inthe case, the Board makes the following :FINDINGS OFFACT1.THE BUSINESS OF THE RESPONDENTThe respondent,aMaine corporation,having its principal execu-tive offices at Chicago,Illinois, is chiefly engaged in the purchaseand slaughter of livestock and the processing and marketing of theproducts therefrom.In addition,the respondent is engaged in thefollowing lines of business:refining vegetable oils and the produc-tion and sale of shortening,cooking, and salad oils;manufacturingand marketing of soaps and cleansing powders; pulling,scouring,and combing wool,and the marketinb of wool and tanned sheep-skins; purchasing,packing, and selling eggs, poultry, and cheese;purchasing cream and butter and manufacturing and selling butter,margarine,and ice cream;mining rock salt, operating brine wells,and producing,refining, packing, and selling all kinds of salt; andowning, maintaining,and operating refrigerator and tank cars forthe transportation of its products.The salt-mining operations andthe wool-pulling business of the respondent are performed by 'itssubsidiary companies,the American Salt Company and OlneyvilleWoolCombing Company.The respondent's plants are located in various States of the UnitedStates, and in Ontario, Canada.Of its gross annual sales amount-ing to approximately$200,000,000,$25,000,000 to $30,000,000 are at-tributable to its slaughtering and meat-packing plant located in New-'port, Minnesota,the plant involved in this proceeding.A substantialportion of the livestock slaughtered at the Newport plant originatesoutside the State of Minnesota,and is shipped from States otherthan the State of Minnesota by rail and direct to the Newport plantin tke State of Minnesota.Approximately 75 per cent of the prod-ucts of the Newport plant are shipped by the respondent from theState of Minnesota to points outside the State of Minnesota. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Newport plant is operated as a part of the general accountingsystem of the respondent, rather than as a separate entity, and itsoperations are governed by the Chicago office.The labor policiesof the plant are determined in Chicago.Approximately 650 produc-tion workers are employed in the Newport plant.The respondent concedes that it is engaged in interstate commercewithin the meaning of the Act.'Ve find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States andbetween the United States and foreign countries.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10, (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that The Cudahy Packing Company, Newport, Minne-sota, its officers, agents, successors, and assigns, shall'1.Cease and desist :(a)From in any manner interfering with, restraining, or co-ercing its employees in the exercise of their rights to self-organiza-tion, to form, join, or assist labor organizations, to bargain col-lectively through representatives of their own choosing, and to en-gage in concerted activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed in Section 7 of theNational Labor Relations Act;(b)From discouraging membership,in Local No. 55, United Pack-inghouseWorkers of America of Packinghouse Workers OrganizingCommittee, affiliated -with C. I. 0., or in any other labor organiza-tion of its employees, by discharging, demoting, transferring, layingoff,or refusing to 'reinstate any of its employees for joining orassisting Local No. 55, United Packinghouse Workers of AmericaofPackinghouseWorkers Organizing Committee, affiliated withC. I. 0., or any other labor organization of its employees, or forengaging in other concerted activities for the purposes of collectivebargaining or other mutual aid and protection;(c)From in any other manner discriminating against any of itsemployees in regard to hire and tenure of employment or terms orconditions of employment for joining or assisting Local No. 55,United Packinghouse Workers of America of Packinghouse WorkersOrganizing Committee, affiliated with C. I. 0., or any other labororganization of its employees, or for engaging in other concertedactivities for the purposes of collective bargaining or other mutualaid and protection; THE C'UDAHY PACKING COMPANY505(d)From in any manner instructing, encouraging, or permittingany of its officers, agents, or supervisors to discriminate in any wayagainst its employees or any of them by discharging them, seekingopportunities to discharge them, demoting them, transferring them,changing their jobs, laying them off, or refusing to reinstate themfor joining or assisting Local No. 55, United Packinghouse Workersof America 'of Packinghouse Workers Organizing Committee,affili-ated with C. I. 0., or any other labor organization of its employees,or for engaging in other concerted activities for the purposes of,collective bargaining or other mutual aid,and protection;(e)From discharging, laying off, or refusing to reinstate or other-wise discriminating against any of its employees because he has filedcharges or given testimony under the National Labor Relations Act;(f)From engaging in any manner of espionage or surveillance ofits employees or instructing, encouraging, or permitting any of itsofficers, agents, or supervisors to advise, threaten, or warn its em-ployees not to becomeor remainmembers of Local No. 55, UnitedPackinghouseWorkers of America of Packinghouse Workers Or-ganizingCommittee, affiliated with C. I. 0., or any other labororganizationof its employees.2.Take the following affirmative action toeffectuatethe policiesof the National Labor Relations Act :-(a)Offer to Francis Byrns, John Cline, Ernest Feifarek, Ray-mond Foster, NorbertHaas,John Hajek, Godfrey Halverson, CharlesJasicki, Joe Jasicki, Alfred Nelson, A. E. Smith, GordonSwanson,and John Weitzel immediate and full reinstatement to their former'or substantially equivalent positions without prejudice to seniorityrights or other rights and privileges previously enjoyed by them;(b)Make whole the individuals named below for any loss of paythey may have suffered by reason of the respondent's discriminatoryacts, by payment to each of them, respectively, the sum of moneyset forth opposite his name :C.E.Bennett-----------------------------------------$90 00Francis Byrns_________________________________________$317 00John Cline--------------------------------------------$845.00Ernest Feifarek---------------------------------------$957.00Raymond Foster---------------------------------------$1000.00NorbertHaas-----------------------------------------$95.ooJohnHajek-------------------------------------------$2157.00Godfrey Halverson-------------------------------------$777.00Charles Jasicki---------------------------------------`-$309.00Joe Jasicki--------------------------------------------$900.00AlfredNelson-----------------------------------------$1042.00A. E. Smith-------------------------------------------$500.00Gordon Swanson---------------------------------------$774.00John Weitzel------------------------------------------$1247.00 It506DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Post immediately in at least twenty-five (25) conspicuousplaces throughout its Newport, Minnesota, plant and maintain fora period of at least sixty (60) consecutive days from the date of post-ing notices to its employees in the form set forth in Appendix Aattached hereto and hereby expressly made part of this order;(d)Notify the Regional Director for the EighteenthRegion inwriting within ten (10) days from the date of this order what stepsthe respondent has taken to comply. herewith; and further notifythe Regional Director for the Eighteenth Region in writing, whenthe respondent has completed the affirmative action provided forherein,what further steps the respondent' has taken to complyherewith.APPENDIX ANOTICE TO EMPLOYEESOFTHE CUDAHY PACKING COMPANY.The Cudahy Packing Company has, consented .to' an order of theNational Labor Relations Board that it will cease 'and , desist from,interfering with its employees, in their right to organize; that it willcease and desist from discouraging membership in Local No. 55,PackinghouseWorkers of America (C. I. 0.), or any other labororganization, by discriminating in any way against any of its em-ployees for joining any union, or for engaging in union activities, orfor giving testimony under the National Labor Relations Act; andthat it will cease and desist from instructing or permitting its super-visory staff to discriminate against union members or interfere withthe employees in their choice of a union.The company has alsoconsented that the National Labor Relations Board order it to rein-tate with full back pay the following persons: C. E. Bennett, FrancisByrns, John Cline, Ernest Feifarek, Raymond Foster, Norbert Haas,John Hajek, Godfrey Halverson, Charles Jasicki, Joe Jasicki, AlfredNelson, A. E. Smith, Gordon Swanson, and John Weitzel. Thesepersons have been reinstated on their old jobs with their full seniorityrights, and their back pay has been paid to them.The Cudahy Packing Company wants it definitely understood thatin the future the company, its officers, and supervisory staff will inno way interfere with its employees' right to organize.No onewill be discharged, demoted,- transferred, put -on less desirable jobs,or laid off because he joins Local No. 55- or any other labor organi-zation.Members of Local No. 55 will be treated exactly the sameas any other employees.Union membership and union activity willin no, way affeet_the- jobs_or__rights of Cudahy employees.{ THFJ CUDAHY PACKING COMPANY507If the company, its officers, or supervisors have in the past madeany statements or taken any action to indicate that its employeeswere not free to join Local No. 55 or any other labor organization,these statements and actions are now repudiated.The- company has given strict instructions to its supervisory staffto comply with the above, and any departure from these instructionswill be severely dealt with.